51 F.2d 122 (1931)
In re WEEKS POULTRY COMMUNITY, Inc.
No. 14220-H.
District Court, S. D. California, Central Division.
January 10, 1931.
*123 Kiggens & Hoffman and Leslie S. Bowden, all of Los Angeles, Cal., for petitioning creditors.
Edson Abel, of San Francisco, Cal., for Los Angeles County Farm Bureau.
George C. Johnson, of Los Angeles, Cal., for alleged bankrupt.
Gibson, Dunn & Crutcher, of Los Angeles, Cal., for intervening creditor.
COSGRAVE, District Judge.
From a study of this case I am of the opinion that the alleged bankrupt is not a moneyed, business, or commercial corporation within the meaning of the United States Bankruptcy Act (11 USCA), and that In re Dairy Marketing Ass'n of Ft. Wayne, Inc. (D. C.) 8 F.(2d) 626, clearly decides the question. The other business, if it could be called such, transacted, was merely incidental to the main business of the association.
The recommendations of the special master are therefore adopted, and counsel for the alleged bankrupt will prepare a decree accordingly.